Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Barry Lusk has made an original pro se motion for a writ of habeas corpus. Although we are authorized under 28 U.S.C. § 2241 (2006) to exercise jurisdiction over original petitions for habeas corpus relief, we are not required to do so and we typically decline to exercise such jurisdiction and instead transfer the matter to the appropriate district court. See Fed. R.App. P. 22(a). We will not transfer a habeas corpus motion unless the transfer would serve the interests of justice. See 28 U.S.C. § 1631 (2006). We conclude that a transfer in this matter would not be in the interests of justice.
Accordingly we deny the motion for an original writ of habeas corpus, and dismiss the proceeding.

DISMISSED.